NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been amended as follows:

IN THE CLAIMS:
1.	(Currently Amended) A platooning controller, comprising:
a processor configured to control platooning of one or more vehicles, each with a trailer; and
a storage that stores information for controlling the platooning,
wherein the processor is configured to:
control a host vehicle such that a hitch angle of the host vehicle with a
corresponding trailer meets a predetermined reference angle, when it is necessary to perform braking control, and control the host vehicle to perform the braking control;
in a first situation
transmit a command signal from a leading vehicle to a following vehicle for controlling the hitch angle of the following vehicle 
transmit a brake control command signal to the following vehicle; and
in a second situation
adjust the hitch angle of the following following the hitch angle is received from the leading vehicle, wherein another 
 perform a braking of the following 
following ,
wherein the host vehicle is the leading vehicle in the first situation and is the following vehicle in the second situation. 

2.	(Original) 	The platooning controller of claim 1, wherein the processor determines a current situation as a situation which needs the braking control, when the current situation is a critical driving situation while the host vehicle is traveling straight.

3.	(Currently Amended) 	The platooning controller of claim 1, wherein the processor transmits a control command signal to the one or more vehicles

4.	(Currently Amended) 	The platooning controller of claim 3, wherein the processor performs braking control of the host vehicle and transmits a braking control command to following vehicles, when the host vehicle arrives at a braking control time and when receiving a signal indicating that the control of the hitch angle and the heading angle is completed from each of the host and following vehicles

5.	(Original) 	The platooning controller of claim 3, wherein the processor delays braking control during a predetermined interval, when the host vehicle arrives at a braking control time and when not receiving a signal indicating that the control of the hitch angle and the heading angle is completed from at least one of the one or more vehicles and performs the braking control.

6.	(Original) 	The platooning controller of claim 1, wherein the processor transmits a signal indicating whether a trailer is mounted to the host vehicle to a leading vehicle when starting to perform the platooning or during the platooning.

7.	(Original) 	The platooning controller of claim 6, wherein the processor determines whether each of the hitch angle and the heading angle of the host vehicle is greater than the predetermined reference angle, when receiving a command to control the hitch angle and the heading angle from the leading vehicle.

8.	(Original) 	The platooning controller of claim 7, wherein the processor controls the host vehicle such that each of the hitch angle and the heading angle of the host vehicle is less than or equal to the predetermined reference angle, when each of the hitch angle and the heading angle of the host vehicle is greater than the predetermined reference angle, and transmits a signal indicating that the control is completed to the leading vehicle.

9.	(Original) 	The platooning controller of claim 8, wherein the processor performs the braking control of the host vehicle, when receiving a braking control command from the leading vehicle, and controls the host vehicle to follow the leading vehicle after the braking control is completed.

10.	(Original) 	The platooning controller of claim 1, further comprising:
a display configured to display information received from another vehicle in a platooning line.

11.	(Original) 	The platooning controller of claim 8, wherein the processor checks the hitch angle and the heading angle of the host vehicle while the braking control is performed and maintains the control such that the hitch angle and the heading angle of the host vehicle are less than or equal to the predetermined reference angle.

12.	(Currently Amended) A vehicle system, comprising:
a platooning controller configured to control a host vehicle, with a trailer, such that a hitch angle of the host vehicle meets a predetermined reference angle, when it is necessary to perform braking control when controlling platooning with one or more vehicles, each with a trailer, and control the host vehicle to perform the braking control; and
a sensing device configured to sense the hitch angle of the host vehicle,
wherein the platooning controller is configured to:
in a first situation
transmit a command signal from a leading vehicle to a[[the]] following 
vehicle for controlling the hitch angle of the following vehicle 
transmit a brake control command signal to the following vehicle; and
in a second situation
adjust the hitch angle of the following
adjustment or partial braking of the followingthe hitch angle is received from the leading vehicle, wherein another
perform a braking of the following
signal is received from the leading vehicle, and 
following
braking control is completed,
wherein the host vehicle is the leading vehicle in the first situation and is the following vehicle in the second situation. 


13.	(Original) 	The vehicle system of claim 12, wherein the sensing device includes:
a hitch angle sensor configured to sense the hitch angle of the host vehicle; and
a heading angle sensor configured to sense a heading angle of the host vehicle.

14.	(Original) 	The vehicle system of claim 13, further comprising:
a communication device configured to perform vehicle-to-vehicle (V2V) communication between vehicles, which are platooning.

15.	(Currently Amended) A method for controlling platooning including one or more vehicles, each with a trailer, the method comprising:
determining whether the one or more vehicles are traveling straight, whether a trailer is mounted to each of the one or more vehicles, and whether there is a critical driving situation;
transmitting a command to control a hitch angle and a heading angle to following vehicles included in the one or more vehicles as a result of the determination;
determining whether a signal indicating that the control of the hitch angle and the heading angle is completed is received from each of the following vehicles, when a host vehicle arrives at a braking control time; and
performing braking control depending on whether the signal is received,
wherein the method further includes: 
in a first situation
transmitting a command signal from a leading vehicle to a following 
vehicle for controlling the hitch angle of the[[a]] following vehicle 
transmitting a brake control command signal to the following vehicle; and
in a second situation
adjusting the hitch angle of the following
angle adjustment or partial braking of the followingthe hitch angle is received from the leading vehicle, wherein another
performing a braking of the following
command signal is received from the leading vehicle, and 
ling following,
wherein the host vehicle is the leading vehicle in the first situation and is the following vehicle in the second situation. 

16.	(Currently Amended) 	The method of claim 15, wherein the transmitting of the command to control the hitch angle and the heading angle to the following vehicles includes:
transmitting the command to control the hitch angle and the heading angle to the following vehicles

17.	(Currently Amended) 	The method of claim 15, wherein the performing of the braking control, depending on whether the signal is received, includes:
immediately performing the braking control, when the signal is received from each of the one or more vehicles
performing braking delay, when some of the signals of the one or more vehicles are not received; and
performing the braking control at a time when an interval where the braking delay is performed is ended.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 through 17 have been allowed over the prior art.

The examiner is allowing the added amended limitations as neither Lavoie (U.S. Pub. No. 2016/0159348 A1) nor Mudalige (U.S. Pub. No. 2010/0256852 A1) recite the limitations of adjusting the hitch angle of the following vehicle through a heading angle adjustment or partial braking of the following vehicle when the command signal for the hitch angle is received from the leading vehicle. Furthermore, neither reference mentions a signal that notifies the leading vehicle of completion of the controlling of the hitch angle. These limitations are neither an obvious variation of these prior art references.

Finally, the examiner does believe that the prior art references do teach some parts of added limitations such as:

transmit a brake control command signal to the following vehicle, (“In certain embodiments, the trailer backup assist system 10 can provide vehicle braking information to the brake control system 72 for allowing the trailer backup assist system 10 to control braking of the vehicle 14 during backing of the trailer 12. For example, the trailer backup assist system 10, in some embodiments, may regulate speed of the vehicle 14 during backing of the trailer 12, which can reduce the potential for unacceptable trailer backup conditions. Examples of unacceptable trailer backup conditions include, but are not limited to, a vehicle 14 over-speed condition, a high hitch angle rate, trailer angle dynamic instability, a calculated theoretical trailer jackknife condition (defined by a maximum vehicle steering angle, drawbar length, tow vehicle wheelbase, and an effective trailer length), or physical contact jackknife limitation (defined by an angular displacement limit relative to the vehicle 14 and the trailer 12), and the like.” (Lavoie: Detailed Description of the Preferred Embodiments – 28th paragraph, FIG. 1, 2))

Nevertheless, the examiner is allowing the limitations of claims 1-17 for the reasons mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667 


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667